DETAILED ACTION
This is responsive to the amendment dated 11/22/21 and the supplemental amendment dated 5/22/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
The amendment filed 5/23/ is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the drawings:
In figure 2, the lid 45;
In figure 5, the downward vertical arrow at the upper rightmost aspect of the tube and the removal of the support which vertically extends from the tray;
In figure 6, the addition of pin 41;
In figures 9 and 10,
The alert reset bar 43 and the heights H1 and H2,
The shifting of the mass 42
The water level;
In figures 11 - 12, the illustrated water level;
In figure 32, the labels SVNO and CSW; 
        and
In figures 33 and 34, the water level, the shifting mass, the overflow hole 29, and the overflow water height 28V.
In the specification, the newly added paragraphs which address the control valve system, the leak tray, the alert reset bar, and the filling and flushing operation are all new matter.   The originally filed drawings are highly schematic and do not reasonably provide support for:
The detailed description of the control valve system having a master valve and a fill valve connection in series, the fill valve being downstream of the master valve, the valve being normally open and closed by the movement of valve handles, and a fill tube connected to the fill valve which delivers water to the reservoir and bypasses a small amount directly to the discharge channel.
The detailed description of the attachment of the leak tray to the master valve and valve handle such that tilting of the leak tray closes the valve.
The detailed description of the vertical alert reset bar being supported by the leak tray such that the upper end is at H1 or H2 depending on whether or not the leak tray has titled and the master valve has been disabled, and the alert-rest bar being held down to open the master valve each time water for a flush is needed. 
The detailed description of the filling and flushing operation including how the mass shifts caused by filling of the reservoir or emptying of the reservoir cause the reservoir to engage with the handle of the fill valve to open and close the valve, and the details of the overflow hole and high water level.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
Notwithstanding the above new matter objection, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interface between the tray and the master valve which enables the master valve to open and close (cl. 8, 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the interface between the tray and the master valve which enables it to open and close  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s amendments to and clean copy of the specification are acknowledged. Applicant has used the pre-grant publication (US 20200071919) to reference which paragraphs are be to deleted and where they are to be added, but has failed to provide the new paragraphs with numbers. The Examiner also notes that the clean copy of the specification fails to include paragraph numbers.  The specification and amendments thereto will be accepted for the purposes of compact prosecution, but applicant is required to supply both clean and marked up copies of the specification having paragraph numbers. 
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  in each claim, applicant recites that the tray collects “leaking and overflowing water from said flushing system.”  However, applicant defines the flushing system as including the support, the reservoir, the fill valve, the master valve, and the tray.  It is unclear how the tray could collect water leaking from itself. Similarly, it is unclear how the support would cause water to leak into the tray.  As best understood, water leaks would come from the reservoir, or either of the fill and master valves.  Applicant is advised to more specifically claim where the leaking or overflowing water comes from for clarity. Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 9, “an alert reset bar supported by said tray to visually alert and to open said master valve by tilting said tray.”  This does not find support in the disclosure as originally filed.  In turning to the specification, the alert reset bar is held down to open the back-up valve (see para. [0079] of the pre-grant publication), but the disclosure is silent as to the bar causing tilting of the tray. The originally filed drawings are highly schematic and do not provide support for this limitation either.  Additionally, applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. See MPEP 2163(II)(A).
The lack of a prior art rejection should not be construed as an indication of allowable subject matter.
Allowable Subject Matter
Claim 8, as best understood given the deficiencies in the drawings and specification, would be allowable. None of the most pertinent prior art of record teaches or fairly suggests a toilet flushing system which  has a support; a reservoir rotatably mounted on the support which receives and dispenses water in a toilet bowl; a fill valve which is opened and closed by movement of the reservoir; a master valve which is located upstream of the fill valve; and a tray which is pivotally mounted to the support and which collects leaking and overflowing water from the master valve, the reservoir, or the fill valve and thereby closes the master valve. 
In turning to the most pertinent prior art of record:
Sherman (US 551,514) discloses a toilet flushing system comprising a support (D) mounted over the bowl; a water reservoir (A) rotatably mounted on the support which receives and dispense water into a toilet bowl; a valve (K) which is opened and closed by movement of the reservoir; and a tray (W) which collects leaking and overflowing water from the flushing system. Sherman however does not show a master valve or a tray which is pivotally mounted to the support which closes the master valve. 
McCleery (US 1,670,975) shows a flushing system having a support (5), a and a reservoir rotatably (7) mounted on the support which receives and dispenses water to the bowl (via 5a), a fill valve (15), and a tray (13) pivotably mounted on the support capable of collecting leaking and overflowing water from the flushing system. McCleery however does not show a master valve which is upstream of the fill valve and does not show that the tray opens and closes the master valve. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice and to authorize internet communications.
Applicant may access the MPEP at the following web address:
https://www.uspto.gov/web/offices/pac/mpep/index.html
	Applicant is advised that the Pro Se Assistance Program can provide information and assistance with respect to your patent application and other matters. Information about the program may be found at the following web address:
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIN DEERY/Primary Examiner, Art Unit 3754